Citation Nr: 1804299	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  10-35 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee disability (also claimed as arthritis).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brad Farrell, Associate Counsel







INTRODUCTION

The appellant served in the South Carolina Army National Guard and had a period of active duty for training (ACDUTRA) from June 1966 to October 1966, with subsequent inactive duty for training (INACDUTRA) in the Army Reserves.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In August 2010, the Appellant perfected a timely substantive appeal.

The Board remanded this claim in March 2015 and again in December 2016.  In its December 2016 remand, the Board determined that prior VA medical opinions are inadequate for purposes of adjudicating the Appellant's claim, and instructed the RO to obtain a VA medical opinion addressing the etiology of the Appellant's disability.  A VA medical opinion was obtained in May 2017 and the Appellant's claim was readjudicated in a July 2017 supplemental statement of the case (SSOC).  On review, the Board finds that there has been substantial compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The preponderance of the evidence is against a finding that the appellant's current bilateral knee disability, diagnosed as osteoarthritis and degenerative joint disease, is related to his 1966 period of ACDUTRA or any period of INACDUTRA.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral knee disability (also claimed as arthritis) have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must state that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the VCAA notice requirements were satisfied by a letter dated December 2009, sent to the Appellant prior to the January 2010 rating decision, and a letter dated November 2015, sent to the Appellant prior to the June 2016 SSOC.  Letters dated November 2015 and January 2017 apprised the Appellant of the Board remands and additional evidence the Appellant could submit in support of his claim, which was readjudicated in SSOCs dated June 2016 and July 2017, thereby curing timing defects in notice, if any.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006). 

VA also has a duty to assist the Appellant in the development of evidence to substantiate the claim.  This duty includes assisting the Appellant in the procurement of service treatment records and pertinent private treatment records, and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The AOJ obtained the Appellant's VA and identified and authorized private treatment records, and, as noted above, the Appellant was afforded a VA examination in May 2017.

In November 2017, the Appellant notified VA that records pertaining to his September 2017 knee surgery are available from his treating physician.  However, he did not submit a VA authorization form (VA Form 21-4142) to allow the RO to request the records from the physician.  Notably, the Appellant previously submitted at least four such forms authorizing VA to obtain private medical records.  Nevertheless, because the Appellant's current bilateral knee disability is not in dispute, and because he has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained, the Board finds that the Appellant will not be prejudiced by proceeding with the review of his claim at this time.

Service Connection Laws and Regulations

Service connection may be granted to a veteran for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

The term "veteran" is defined in 38 U.S.C. § 101(2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  Active military, naval, or air service includes any period of active duty training (ACDUTRA) during which the veteran was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C. § 101(21), (24); 38 C.F.R. § 3.6; Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).  

In order to establish service connection for a claimed disability on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, the regulations concerning presumptive service connection, the presumption of soundness and the presumption of aggravation do not apply to periods of ACDUTRA or INACDUTRA.  Biggins, 1 Vet. App. at 477-78.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements of service connection is through a demonstration of continuity of symptomatology.  However, 38 C.F.R. § 3.303(b) applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, presumptive periods do not apply to ACDUTRA or INACDUTRA. See Biggins, 1 Vet. App. at 477-78.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The appellant is currently diagnosed with a bilateral knee disability, specifically, degenerative joint disease and severe osteoarthritis, as reflected in records provided by the Appellant's treating physician.

In his November 2009 claim for compensation, the Appellant noted that his bilateral knee disability began in 1996.  However, he has also claimed that he began having knee problems while jogging in his service boots as a drill sergeant in the Army reserves from 1977 until 1987.  See notice of disagreement dated February 2010, substantive appeal (VA Form 9) dated August 2010, statement in support of claim dated December 2015.  The only diagnoses of record dated 1996 are bursitis and left shoulder arthritis reflected in a private treatment record.

There is no evidence of record indicating that the Appellant's bilateral knee disability pre-existed any period of the Appellant's service.  Additionally, service treatment records (STRs) do not document any complaints, symptoms, treatment, or diagnoses specific to the Appellant's right or left knee.  Notably, a multitude of physical examinations during service, including his examination upon release from active duty in October 1966, and the available reserves reenlistment examination reports dated November 1974, November 1978, December 1982, November 1986, November 1988, January 1991, and April 1991 reflect no knee complaints or abnormalities, and that the Appellant consistently reported being in good health.

The Appellant points to his inability to obtain clearance for physical training (PT) in 1987 and thereafter, and his transfer to the retired reserves in 1994, as indications of his knee disability in service.  See Appellant's statements dated December 2009, March 2010, December 2015, and VA Form 9 dated August 2010.  However, a Medical Screening Summary dated June 6, 1987 reflects that the Appellant's participation in PT was delayed until he was given a treadmill test as part of a cardiovascular assessment.  The summary does not reference the Appellant's knees.  Moreover, annual Enlisted Evaluation Reports for the periods November 1986 to October 1987 and November 1987 to September 1988 note that the Appellant did not receive medical clearance for PT two years in a row because of the unavailability of cardiovascular screening results.  Neither report mentions the Appellant's knees.

In May 2017, a VA medical examiner opined that the Appellant's bilateral knee disability was less likely than not related to any period of military service.  The examiner noted that the STRs do not show an in-service injury or disability of the knees and that all periodic service medical examinations reflect that the Appellant reported being in good health.  The examiner also noted that there is no evidence of medical intervention involving the Appellant's knees until the October 2006 arthroscopy and subsequent diagnosis of osteoarthritis.  The examiner cited medical literature in explaining that running in boots would not likely cause meniscus tears or osteoarthritis, and attributed the Appellant's bilateral knee disability to obesity and advancing age.  The Board finds the May 2017 medical opinion to be competent, credible, and highly probative.  The opinion is supported by competent evidence of record, is factually accurate, and the conclusions are supported with a reasoned analysis.  Therefore, the May 2017 medical opinion is accorded considerable probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Although the Board is sympathetic to the Appellant's claim, there is no competent evidence of record that relates the Appellant's disability to any injury, incident, or disease during any period of his service, or that a preexisting injury was aggravated by military service.  While the Appellant genuinely believes that his current bilateral knee disability is related to service, as a layperson, lacking in medical training and expertise, the Appellant, or any other lay person, cannot provide a competent opinion on a matter as complex as the etiology of osteoarthritis and degenerative joint disease that underlies his current disability.  Thus, the Appellant's opinion is outweighed by the medical opinion provided by the May 2017 VA examiner, who is a medical professional, and who thoroughly discussed the evidence of record and the etiology of the Appellant's disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
  
A competent medical expert having provided the opinion, the Board is not free to substitute its own judgment for that of such expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, the Board finds that service connection for a bilateral knee disability is not warranted.

Although the Appellant is diagnosed with osteoarthritis, which is a qualifying chronic disease, see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), as noted above, presumptive periods do not apply to periods of ACDUTRA or INACDUTRA.  Therefore, service connection via the demonstration of continuity of symptomatology is not for consideration in this case.  38 C.F.R. §§ 3.307, 3.309; Walker, supra.

In reaching this determination, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application here.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral knee disability (also claimed as arthritis) is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


